Tom, J.P., and Friedman, J.
concur in a separate memorandum by Friedman, J., as follows: Under the particular circumstances of this troubling case, we agree that custody of the twin girls should be returned to their mother, notwithstanding certain well-supported fact-findings by Family Court that would, in most cases (although not as a per se rule), warrant an affirmance of the order awarding custody to the father. Notwithstanding our concurrence in the return of custody to the mother, it seems to us that the ultimate legal issue of which parent *333should have custody is very close, while the central factual issue in this case—whether the mother coached the children to make false allegations of abuse against the father—is not close at all. In these respects, our view of the case differs from that of Justice Saxe, in particular, and also from that of Justice Sullivan.
The unmarried mother, who resides in New York City, had custody of the twins from their birth in September 1999 until June 2004, when the father—the husband of another woman, and up to then primarily a resident of California and Missouri— took custody of the girls pursuant to the orders now under review. Although it is essentially undisputed that the mother is a fit parent in other respects, Family Court determined to grant custody to the father, conditioned on his moving to the New York City area, based largely on the finding—for which there is ample support in the record—that the mother coached the girls to make false accusations that their father sexually abused them. The Law Guardian and the neutral expert witnesses who testified in this case—the psychiatrist appointed by the court as the independent forensic evaluator, two certified social workers retained by the Law Guardian, and two social workers who supervised the father’s visitations during the pendency of the proceedings—all take the view that the accusations are false, and that the children were coached to make them. Even the expert witnesses called by the mother seem to have recognized that the accusations were made in a manner consistent with coaching. Apart from the opinions of the Law Guardian and the neutral experts, the accusations—that the father twice touched a child (a different twin on each occasion) inappropriately, each time during a supervised visitation—are, as even the mother’s psychiatric expert witness seems to have recognized, difficult to believe. We note that the father, a successful middle-aged businessman, has no prior history of inappropriate conduct with children, including the four children from his marriage (who are now adults) and his grandchildren.
Certainly, the record fully supports Family Court’s determination that the sexual abuse accusations against the father are unfounded, and, unlike Justice Saxe, we reach this conclusion without hesitation. Family Court made that determination after hearing the live testimony of all the witnesses—not only the experts, but also, most pertinently, the mother and father themselves—and based on a thorough, reasoned analysis of all the evidence before it. Plainly, Family Court was best situated to assess both the witnesses’ credibility and the parties’ respective personalities, character and temperament (see Victor L. v *334Darlene L., 251 AD2d 178 [1998], lv denied 92 NY2d 816 [1998]). It is clear from reading Family Court’s 36-page decision that the court reached its conclusions after a painstaking consideration of the testimony of all the witnesses, and on its independent assessment of the credibility and character of each party. The court did not simply rubberstamp the conclusions of any expert witness, neutral or otherwise. Any suggestion that the court relinquished its role as judge of the children’s best interests to one of the experts is not supported by the record.
We have previously recognized that a parent’s programming an impressionable child to make unfounded accusations of sexual abuse against the other parent is “inconsistent with the best interests of the child” (David K. v Iris K., 276 AD2d 421, 422 [2000]; see also Young v Young, 212 AD2d 114, 118 [1995]; Matter of Karen PP. v Clyde QQ., 197 AD2d 753, 754 [1993], affg Matter of Karen B. v Clyde M., 151 Misc 2d 794 [1991]). Indeed, any conduct by a parent that wrongfully interferes with the child’s relationship with the other parent raises a serious question as to the offending parent’s fitness (see Victor L. v Darlene L., 251 AD2d at 179; Entwistle v Entwistle, 61 AD2d 380, 384-385 [1978], appeal dismissed 44 NY2d 851 [1978]). While these principles certainly provide guidance, child custody disputes, by their very nature, must be analyzed on a case-by-case basis. We do not suggest that there is any per se rule requiring transfer of custody from the interfering parent to the other parent, or even that the interference, once terminated, gives rise to a rebuttable presumption in favor of a change of custody. Obviously, each case must be decided on the basis of its particular facts.
Taking into account all of the particular facts of this case, arid notwithstanding the false accusations against the father, we ultimately cannot conclude that it was in the best interests of these very young girls to remove them from the custody of their mother, with whom they had lived—and, for the most part, thrived—for their entire lives. As Family Court recognized in conditioning the award of custody to the father on his relocating to the New York City area, there is no justification on this record for abrogating the mother’s role in the children’s lives, which, as a practical matter, would have been the result of allowing the father to move the children to California, as he proposed. While the father and his wife testified to their willingness to make their primary residence in this area, it is clear from the record that the father is a man who travels frequently on business. That his business interests are based in distant states means that a move to New York would only increase the already large proportion of his time spent away from home. *335Thus, to award custody to the father would mean that the children would be raised by their stepmother (the father’s wife) or by paid caregivers. While such individuals may be able to provide adequate care, the children are entitled to be raised by a parent. In the face of these complex familial circumstances, the better exercise of judicial discretion is to keep these young twin girls with their mother.
As for the mother, the record shows that her having custody of the children through the time of Family Court’s decision did not prevent the children from enjoying a loving relationship with the father during his visitation with them within that period. Indeed, on appeal, the mother relies on this as a point in her favor. The mother also points out that, since July 2003, the children have not been induced to make any further unfounded accusations against their father. In addition, the record shows that an adult who had access to the children while they lived with the mother may have had a major role in planting the false accusations in the children’s minds. We note that this Court, in its disposition of the appeal, is not disturbing Family Court’s direction that the mother not permit that adult to have any further contact with the children.
Although we join in the decision to restore custody to the mother, we disagree with the cast Justice Saxe places on her past misconduct. It is psychologically abusive for a parent to plant in the mind of a three- or four-year-old child the false notion that the other parent is sexually abusing the child. The record in this case shows that, fortunately, the mother has desisted from misconduct of this kind for a substantial period of time. Thus, we have reason to expect that such misconduct will not be repeated in the future.
To sum up, we believe that, under the totality of the circumstances, custody should be returned to the mother under the conditions indicated. The mother should realize, however, that the custody issue may be revisited if she again seeks to interfere with the father’s relationship with the children (see Victor L. v Darlene L., 251 AD2d at 179). While we recognize that Family Court’s action imposed great distress on the mother, it bears noting that this predicament is one the mother brought on herself by seeking to alienate the children from their father. It is in the mother’s power to maintain custody by refraining from further abuse of her power as the custodial parent.